RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions, and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to develop, manufacture, market and finance new products and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Other factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3 Investment Highlights • Develops, Manufactures & Markets Point-of-Care Diagnostic Tests Participating in $10 billion POC test market • Partnered with leading license and distribution partners in U.S. and South America • Robust pipeline of POC diagnostics for infectious diseases based on lateral flow and proprietary DPP® platforms. • New opportunities for strategic partnerships with HIV Self-Tests, and with Hepatitis-C and Multiplex DPP® POC Testing Products • Successive Record Revenues and Income in 2009-2011 and 2012YTD • Seasoned management team with relevant industry and financial experience Slide 4 Financial Summary - FY2009-2011 Results • Product Revenue Growth of 40.8% over period to $17.4MM in 2011 • Gross Margin Growth of 60% over period to $9.4MM in 2011 • Non-Recurring Items Included in Net Income ‐ $1.5MM QTDP grant in 2010 credited to R&D expense ‐ $.3MM 2010 Expense related to possible strategic transaction ‐ 2011 – Recognition of deferred tax asset valuation allowance of $5.1MM See Graphic Slide 5 Six Months Ended June 30, 2011 & 2012 Selected Financial Results See Graphic Slide 6 Our Business Strategy · ESTABLISH Chembio-DPP® Brand Serving Public Health & Related POCT Market Opportunities · COLLABORATE to Address New Market Opportunities by Leveraging our IP, Core Development and Manufacturing Competencies · CONTINUE to Increase Revenue and Profitability Growth to Drive Shareholder Value Slide 7 POCT’s – A Growing Global Market Converting Lab Tests to POC and Creating New Markets ‐ Rapid HIV Test Markets- $200MM Globally -Potential HIV OTC (Self-testing) MarketEstimated at >$250MM -Other New POCT Markets Targeted by Chembio • Hepatitis-C POCT Market – Estimated at >$250MM – R&D, Initial External Studies Completed • Syphilis POCT Market – Estimated $75MM – DPP® Syphilis Screen & Confirm Tests in EU and Brazil; U.S. Clinical Studies • Veterinary POCT See Graphic Slide 8 Product Portfolio at a Glance In-Licensed Lateral Flow Technology See Graphic Slide 9 Product Portfolio At a Glance Chembio Patented Dual Path Platform Technology See Graphic Slide 10 FDA Approved Lateral Flow HIV Tests Sold Globally • Essential Tool in Prevention Efforts Globally ‐ 50,000 New Cases of HIV Annually Still in U.S. ‐ Estimated that >20% of HIV-Positive individuals in U.S. unaware of their status • Marketed Exclusively in U.S. Professional Market by Alere, Inc. ‐ Chembio’s U.S. Market Sales (to Alere) Increased by 36.5% in 2011 to $7.2MM ‐ Profit Share Structure based on ASP ‐ Estimated 20% + U.S. market share ‐ Sold through distribution ex-U.S. See Graphics Slide 11 SURE CHECK® HIVFor Consumer Self-Testing • New Market Opened by FDA with Approval of Competitor in July 2012 • Chembio Is Uniquely Positioned To Participate InThis New Market • SURE CHECKCurrently Sold In U.S. Professional Market By Alere as Clearview Complete • Anticipate Receiving FDA Investigational Device Exemption In 2012 To Begin Studies In 2013 Slide 12 Chembio Patented Technology: Dual Path Platform (DPP®) A Patented Platform Technology with a Multitude of Potential Diagnostic Applications Improves Performance (Sensitivity and Specificity) v. Lateral Flow ‐ Features Independent Sample Path and Direct Binding ‐ Enables Improved Multiplex Products MULTIPLEXDPP® HIV Confirmatory Test Launched in Brazil Foundational DPP Patent issued in U.S.; Additional patents issued or pending in U.S. & many foreign jurisdictions See Graphics Slide 13 OEM Collaboration with Brazil’s Oswaldo Cruz Foundation (FIOCRUZ) for DPP® - 5 Products Approved 2010-2011 • Five Contracts with Aggregate $23MM of Minimum Purchases, All Products Approved in Brazil 2010-11 • $4.3MM Revenues in 2011 >$9MM Anticipated in 2012 • Possible New Products and Collaborations with FIOCRUZ& Others in Brazil See Graphics Slide 14 Branded Product : DPP® HIV Screening Assay For Use with Oral Fluid or Blood Samples • Clinical Trials Completed April 2012 • Final Module Submission June 2012 • Anticipated FDA PMA Approval in 2012 • Market Launch 2013 • Improved Performance & Unique Features See Graphic Slide 15 U.S. Rapid HIV Test Market* - Solid Growth Since 2006 with New CDC Testing Recommendations Complete (US) Sure Check® (Intl) HIV ½ STAT-PAK ® DPP® HIV ½ OraQuick® Advance Uni-Gold® Manufacturer Chembio Diagnostics, NY Chembio Diagnostics, NY Chembio Diagnostics, NY Orasure Technologies, PA Trinity Biotech, Dublin IR Marketing Alere in US; Distribution ex-US Alere in US; Distribution ex-US TBD Direct US, Distribution EX-US Direct& Distr. US, Distr. Ex-US FDA Approval Date Anticipatedby end of 2012 Technology Lateral Flow Lateral Flow Patented Dual Path Platform DPP® Lateral Flow Lateral Flow Key Features Unitized Barrel Device;2.5ul sample 5ul sample size, Standard Cassette Patent-Pending Samotainer TM Closed Sample System, Earlier detection in seroconversion panels Stiff Collector Pad, Open sample vial leaning in stand 50ul sample size, Doesn’t detect HIV-2 Sample Types All Blood Matrices All Blood Matrices Oral Fluid & All Blood Matrices Oral Fluid, Whole Blood, Plasma; not serum All Blood Matrices Est.US Mkt. Shr. 10% 15% N/A 62% 13% Slide 16 Branded Product: DPP® Syphilis Screen & Confirm • First Dual POCT for Syphilis Enables Confirmation & Treatment At POC • CE Marked October 2011, International Distribution being Established • US 510(K) Regulatory Clearance via De Novo Application Developed in collaboration with the U.S. Centers for Disease Control See Graphic Slide 17 Rapid Hepatitis C Point-of-Care Diagnostic • Data Published in Journal of Clinical Virologyshows Chembio's assay to be superior in assessing Hepatitis C among high-risk participants • Recent CDC draft guidelines recommend HCV screening for all Americans born between 1945 and 1965—an estimated70 million Americans • Commence optimization studies of the assay 2H 2012 • Opportunity for strategic partnerships See Graphic Slide 18 Three and Six Months EndedJune 30, 2012 & 2011 Selected Financial Results in (000's) 3 Mo. June 30, 2012 3 Mo. June 30, 2011 YTD June 30, 2011 YTD June 30, 2011 Net Product Revenues Non-Product Revenues TOTAL REVENUES GROSS MARGIN 42% 57% 46% 55% OPERATING COSTS: Research and development expenses $ 979 16% 32% 19% 34% Selling, general and administrative expense 18% 19% 18% 20% INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME-Before Taxes 8% 5% 10% 1% Income tax (benefit) provision - $ - NET INCOME 5% 5% 6% 1% Slide 19 CEMI Selected Share & Balance Sheet Data (in millions except per share and daily volume data) Ticker Symbol (OTC-QB) CEMI Price 2/22/12 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) ($ in millions) Jun’12 Dec'11 Dec. '10 Cash Total Current Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Stockholders’ Equity Options Amt. Avg. Ex. Price 515K held by Mgmt. & Board 702K Slide 20 Anticipated Milestones 2012-13 Product Revenues& Operating Results • Full Year of New Products Launched in Brazil through FIOCRUZ • Launch of DPP® HIV & Syphilis Tests in Global & US Markets • Increased Lateral Flow HIV Test Sales in U.S. & Global Markets Potential New Products & Marketing Collaborations • Developments Related to Potential New Branded and/or OEM Products & Related Strategic Collaborations Development Programs • DPP® HIV Oral Fluid Test • Milestones Toward FDA Approval • Sure Check HIV OTC • IDE, Clinical Trials • Hepatitis-CProduct • Developments, Studies • Syphilis Screen & Confirm • Others • HIV/Syphilis Combo • New Multiplex Tests Slide 21 Organization & Facility • FDA & USDA- Approved Development & Manufacturing Facility • 28,000 Sq. Ft. Leased Facility in Medford, NY Total Employment: Approx. 170 Reg. & Clinical QA &QC 15 SG&A 11 Research & Development 29 Operations Slide 22 Leadership ExecutiveJoined Company: Lawrence Siebert Chairman & CEO Richard Larkin CFO Javan Esfandiari SVP R&D Tom Ippolito VP Regulatory, Clinical, QA/QC Rick Bruce VP Operations Independent DirectorsJoined Board: Gary Meller, MD, MBA Katherine Davis, MBA Barbara DeBuono, MD, MPH Peter Kissinger, Ph.D Slide 23 NASDAQ Listed: CEMI JUNE 2012 See Graphic Slide 24 Comparative Selected Operating Results 2006-2011 (in 000s) REVENUES: Net Product sales $ Non-product revenues TOTAL REVENUES $ Cost of sales GROSS MARGIN 48
